DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 21-27 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 9,848,182. This is a statutory double patenting rejection.

U.S. Application No. 16/828,077
U.S. Patent No. 9,848,182
Claim 21
Claim 1

A method of projecting moving images in three dimensions, the method comprising:
receiving left eye frames of a moving image having been recorded only at left eye recordal times;
receiving left eye frames of a moving image having been recorded only at left eye recordal times;
receiving right eye frames of said moving image having been recorded only at right eye recordal times offset from the left eye recordal times; and
receiving right eye frames of said moving image having been recorded only at right eye recordal times offset from the left eye recordal times; and
projecting said moving image from a single projector onto a cinema screen in three dimensions by projecting the left eye frames one time each and the right eye frames one time each, the projecting of the left eye frames and the right eye frames occurring in an alternating sequence that projects the left eye frames as recorded at the left eye recordal time and the right eye frames as recorded at the right eye recordal times, each successive frame of the alternating sequence having been recorded at a successive time and projected in temporal sequence to show the moving image.
projecting said moving image from a single 
projector onto a cinema screen in three dimensions by projecting the left eye frames one time each and the right eye frames one time each, the projecting of the left eye frames and the right eye frames occurring in an alternating sequence that projects the left eye frames as recorded at the left eye recordal time and the right eye frames as recorded at the right eye recordal times, each 
successive frame of the alternating sequence having been recorded at a successive time and projected in temporal sequence to show the moving image.
Claim 22
Claim 2
The method of projecting moving images of claim 21, wherein each successive frame of the alternating sequence is projected at a frame rate of at least 120 frames per second alternating between projecting one of the left eye frames and one of the right eye frames.
The method of projecting moving images of claim 1, wherein each successive frame of the alternating sequence is projected at a frame rate of at least 120 frames per second alternating between projecting one of the left eye 
frames and one of the right eye frames.
Claim 23
Claim 3
The method of projecting moving images of claim 21, wherein the left eye frames are projected at 60 frames per second, and wherein the right eye frames are projected at 60 frames per second.
The method of projecting moving images of claim 1, wherein the left eye frames are projected at 60 frames per second, and wherein the right eye frames are projected at 60 frames per second.
Claim 24
Claim 4
The method of projecting moving images of claim 21, wherein each successive frame of the alternating sequence represents new motion of imagery.
The method of projecting moving images of claim 1, wherein each successive frame of the alternating sequence represents new motion of imagery.
Claim 25
Claim 5
The method of projecting moving images of claim 21, wherein the projecting said moving image includes digital projection of digital frames.
The method of projecting moving images of claim 1, wherein the projecting said moving image includes digital projection of digital frames.
Claim 26
Claim 6
The method of projecting moving images of claim 21, wherein the projecting said moving image includes projecting said moving image onto the cinema screen from the single projector by flashing frames one time each in a sequence that alternates between left eye frames consisting of imagery recorded at the corresponding left eye recordal times by said first camera lens and right eye frames consisting of imagery recorded at the corresponding right eye recordal times by said second camera lens.
The method of projecting moving images of claim 1, wherein the projecting said moving image includes projecting said moving image onto the 
cinema screen from the single projector by flashing frames one time each in a sequence that alternates between left eye frames consisting of imagery recorded at the corresponding left eye recordal times by said first camera lens and 
right eye frames consisting of imagery recorded at the corresponding right eye recordal times by said second camera lens.
Claim 27
Claim 7

The method of projecting moving images of claim 1, wherein the left eye frames are recorded with a first camera lens having a first lens center and the 
right eye frames are recorded with a second camera lens having a second lens center that is spaced apart from the first lens center.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-3, 5-8, 10-15, and 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,204,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 9,204,132 discloses a method comprising recording and receiving left and right frames recorded with a first and second camera, and interleaving a plurality of frames recorded by the cameras.

Application No. 16/828,077
U.S. Patent No. 9,204,132
Claim 1
Claim 1
A method for photographing and projecting moving images in three dimensions, comprising the steps of:
A method for projecting moving images in three dimensions, comprising:
recording a moving image with a first camera;
receiving left eye frames of a moving image as recorded with a first camera lens having a first lens center and having been recorded at at least 60 frames per second and at left eye recordal times
recording said moving image with a second camera simultaneously with said first camera; and
receiving right eye frames of said moving image recorded with a second camera lens having a second lens center that is spaced apart from the first lens center and having been recorded at at least 60 frames per second and at right eye 

projecting said moving image onto a cinema screen from a single projector in three dimensions by flashing frames one time each in a sequence that alternates between left eye frames as recorded at the left eye recordal time by said first camera lens and right eye frames as recorded at the right eye recordal times by said second camera lens
Claim 10
Claim 1
A method for photographing and projecting moving images in three dimensions, comprising the steps of:
A method for projecting moving images in three dimensions, comprising:
recording a moving image through a left eye lens of a camera;
receiving left eye frames of a moving image as recorded with a first camera lens having a first lens center and having been recorded at at least 60 frames per second and at left eye recordal times
recording said moving image through a right eye lens of a camera; and
receiving right eye frames of said moving image recorded with a second camera lens having a second lens center that is spaced apart from the first lens center and having been recorded at at least 60 frames per second and at right eye recordal times offset from the left eye recordal times

projecting said moving image onto a cinema screen from a single projector in three dimensions by flashing frames one time each in a sequence that alternates between left eye frames as recorded at the left eye recordal time by said first camera lens and right eye frames as recorded at the right eye recordal times by said second camera lens
Claim 21
Claim 1
A method of projecting moving images in three dimensions, the method comprising:
A method for projecting moving images in three dimensions, comprising:
receiving left eye frames of a moving image having been recorded only at left eye recordal times;
receiving left eye frames of a moving image as recorded with a first camera lens having a first lens center and having been recorded at at least 60 frames per second and at left eye recordal times
receiving right eye frames of said moving image having been recorded only at right eye recordal times offset from the left eye recordal times; and
receiving right eye frames of said moving image recorded with a second camera lens having a second lens center that is spaced apart from the first lens center and having been recorded at at least 60 frames per second and at right eye recordal times offset from the left eye recordal times
projecting said moving image from a single projector onto a cinema screen in three dimensions by projecting the left eye frames one time each and the right eye frames one time each, the projecting of the left eye frames and the right 

the sequence having been recorded at a successive time and projected temporally 
with respect to one another in the sequence to show the moving image



Claims 1-3, 5-8, 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,848,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the disclosure of U.S. Patent No. 9,204,132 discloses a method comprising recording and receiving left and right frames recorded with a first and second camera, and interleaving a plurality of frames recorded by the cameras.

Application No. 16/828,077
U.S. Patent No. 9,848,182
Claim 1
Claim 1
A method for photographing and projecting moving images in three dimensions, comprising the steps of:
A method of projecting moving images in three dimensions, the method comprising:
recording a moving image with a first camera;
receiving left eye frames of a moving image having been recorded only at left eye recordal times
recording said moving image with a second camera simultaneously with said first camera; and
receiving right eye frames of said moving image having been recorded only at right eye recordal times offset from the left eye recordal times

and projecting said moving image from a single 
projector onto a cinema screen in three dimensions by projecting the left eye frames one time each and the right eye frames one time each, the projecting of the left eye frames and the right eye frames occurring in an alternating sequence that projects the left eye frames as recorded at the left eye recordal time and the right eye frames as recorded at the right eye recordal times, each 
successive frame of the alternating sequence having been recorded at a successive time and projected in temporal sequence to show the moving image
Claim 10
Claim 1
A method for photographing and projecting moving images in three dimensions, comprising the steps of:
A method of projecting moving images in three dimensions, the method comprising:
recording a moving image through a left eye lens of a camera;
receiving left eye frames of a moving image having been recorded only at left eye recordal times
recording said moving image through a right eye lens of a camera; and
receiving right eye frames of said moving image having been recorded only at right eye recordal times offset from the left eye recordal times
sequentially delivering left and right eye recorded images from said left eye lens and said right eye lens to a sensor.
and projecting said moving image from a single 
projector onto a cinema screen in three dimensions by projecting the left eye frames one time each and the right eye frames one time each, the projecting of the left eye frames and the right 
successive frame of the alternating sequence having been recorded at a successive time and projected in temporal sequence to show the moving image



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 8, and 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nelson et al. (U.S. Publication No. 2002/0009137), hereinafter referred to as Nelson.

In regard to claim 1, Nelson teaches a method for photographing and projecting moving images in three dimensions (Nelson paragraphs 32 noting a 3D video broadcasting system which processes two video streams into a 3D video stream), comprising the steps of:
recording a moving image with a first camera (Nelson paragraph 123 noting the video stream compressor 350 may also be used to compress two digital video streams generated by two separate video cameras);
recording said moving image with a second camera simultaneously and synchronized with said first camera (Nelson paragraph 123 noting the video stream compressor 350 may also be used to compress two digital video streams generated by two separate video cameras; and Nelson paragraph 61 ;
interleaving a plurality of frames recorded by said first camera with a plurality of frames recorded by said second camera (Nelson paragraph 61 noting shuttering action of the shutter 112 preferably is synchronized to video sync signals from the video camera, such as, for example, the video camera 14 of FIG. 1, so that alternate fields of the video stream generated by the video camera contain left and right images, respectively; and Nelson paragraph 85 noting the optical output 168 preferably includes a stream of interleaved left and right view images).

In regard to claim 2, Nelson teaches all of the limitations of claim 1 as discussed above. In addition, Nelson teaches wherein the step of interleaving comprises the steps of:
retaining one of odd or even numbered frames recorded by said first camera; retaining the other of odd or even numbered frames recorded by said second camera (Nelson paragraph 86 noting control signals 176 transmitted to the right and left mirrors preferably are synchronized to video sync signals provided by the video camera so that alternate frames and/or fields in the video stream generated by the video camera preferably contain right and left view images, respectively. For example, if the top fields of the video stream from a interlaced-mode video camera capturing the optical output 168 include the right view image 164, the bottom fields preferably include the left view image 166, and vice versa. The top and bottom fields may also be referred to as even and odd fields);
creating an image sequence by alternating said retained images from said first and said second camera (Nelson paragraph 85 noting the right and left view images are alternately provided as the optical output 168, the optical output 168 preferably includes a stream of interleaved left and right view images).

In regard to claim 3, Nelson teaches all of the limitations of claim 1 as discussed above. In addition, Nelson teaches projecting said interleaved plurality of frames with an alternating polarization system (Nelson Fig. 7 showing the rotating disk used in the shutter of Fig. 6; and Nelson 

In regard to claim 5, Nelson teaches all of the limitations of claim 1 as discussed above. In addition, Nelson teaches wherein said first and said second camera have a lens separation of approximately 2.25 inches (Nelson paragraph 59 noting optical axes or centerlines of the right and left lens assemblies 108 and 110 preferably are separated by a distance 118 from one another. The optical axes of the lenses extend parallel to one another. The distance 118 preferably represents the average human interocular distance of 65 mm. The interocular distance is defined as the distance between the right and left eyes in stereo viewing. In one embodiment, the right and left lens assemblies 108 and 110 are each mounted on a stationary position so as to maintain approximately 65 mm of interocular distance).

In regard to claim 8, Nelson teaches all of the limitations of claim 1 as discussed above. In addition, Nelson teaches said recording is accomplished using a 360 degree shutter (Nelson Fig. 7 showing the rotating disk used in the shutter of Fig. 6; and Nelson paragraph 94 noting that the shutter 200 preferably includes a rotating disk rather than micro-mechanical mirror switching devices to switch between the right and left view images sequentially in time).

In regard to claim 10, Nelson teaches a method for photographing and projecting moving images in three dimensions (Nelson paragraphs 32 noting a 3D video broadcasting system which processes two video streams into a 3D video stream), comprising the steps of:
recording a moving image through a left eye lens of a camera (Nelson paragraph 123 noting the video stream compressor 350 may also be used to compress two digital video streams generated by two separate video cameras);
recording said moving image through a right eye lens of a camera (Nelson paragraph 123 noting the video stream compressor 350 may also be used to compress two digital video streams generated by two separate video cameras; and Nelson paragraph 61 noting shuttering action of the shutter 112 preferably is synchronized to video sync signals from the video camera, such as, for example, the video camera 14 of FIG. 1, so that alternate fields of the video stream generated by the video camera contain left and right images, respectively); and
sequentially delivering left and right eye recorded images from said left eye lens and said right eye lens to a sensor (Nelson paragraph 61 noting shuttering action of the shutter 112 preferably is synchronized to video sync signals from the video camera, such as, for example, the video camera 14 of FIG. 1, so that alternate fields of the video stream generated by the video camera contain left and right images, respectively; and Nelson paragraph 85 noting the optical output 168 preferably includes a stream of interleaved left and right view images; Nelson paragraph 54 noting stereoscopic video stream 62 preferably includes alternate left and right video fields (or frames) in a time-sequential viewing mode; and Nelson paragraph 85 noting the right and left view images are alternately provided as the optical output 168, the optical output 168 preferably includes a stream of interleaved left and right view images. After the optical output exits the beam splitter 162, it preferably passes through the zoom lens assembly to be projected).

In regard to claim 11, Nelson teaches all of the limitations of claim 10 as discussed above. In addition, Nelson teaches said step of sequentially delivering left and right eye images is accomplished using an alternating rotating mirror shutter (Nelson Fig. 7 showing the rotating disk used in the shutter of Fig. 6; and Nelson paragraph 94 noting that the shutter 200 preferably includes a rotating disk rather than micro-mechanical mirror switching devices to switch between the right and left view images sequentially in time; and Nelson paragraph 85 noting the right and left view images are alternately provided as the optical output 168, the optical output 168 preferably includes a stream of interleaved left and right view images. After the optical output exits the beam splitter 162, it preferably passes through the zoom lens assembly to be projected).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (U.S. Publication No. 2002/0009137), hereinafter referred to as Nelson, in view of Manico et al. (U.S. Publication No. 2003/0184674), hereinafter referred to as Manico.

In regard to claim 6, Nelson teaches all of the limitations of claim 1 as discussed above. However, Nelson does not expressly disclose said steps of recording occurs at a frame rate of 120 frames per second.
In the same field of endeavor, Manico teaches said steps of recording occurs at a frame rate of 120 frames per second (Manico paragraph 54 noting that if the user selected a high speed motion video capture mode, the video is captured using a frame rate of 60 or 120 frames per second). 
.


Claims 7, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (U.S. Publication No. 2002/0009137), hereinafter referred to as Nelson, in view of Geary et al. (U.S. Patent No. 4,577,103), hereinafter referred to as Geary.

In regard to claim 7, Nelson teaches all of the limitations of claim 1 as discussed above. However, Nelson does not expressly disclose said steps of recording occurs at a frame rate of 144 frames per second. 
In the same field of endeavor, Geary teaches said steps of recording occurs at a frame rate of 144 frames per second (Geary column 3, lines 27-43 noting the use of a high speed camera capable of recording at 144 frames per second). 
It would have been obvious, for a person having ordinary skill in the art at the time the invention was made, to combine the teachings of Nelson with the teachings of Geary because Geary teaches methods that would allow for the video recording and projecting system of Nelson to be able to have a steady frame rate after interleaving frames and allow for the 3D information to be viewed properly. Thus, modified to incorporate the teachings of Geary, the teachings of Nelson include all of the limitations of claim 7.

In regard to claim 12, Nelson teaches all of the limitations of claim 10 as discussed above. However, Nelson does not expressly disclose said left and right eye recorded images are sequentially delivered to said sensor at 144 frames per second to produce interleaved left eye and right eye stereoscopic image streams of 72 frames per second each. 
In the same field of endeavor, Geary teaches said left and right eye recorded images are sequentially delivered to said sensor at 144 frames per second to produce interleaved left eye and right eye stereoscopic image streams of 72 frames per second each (Geary column 3, lines 27-43 noting the use of a high speed camera capable of recording at 144 frames per second). 
It would have been obvious, for a person having ordinary skill in the art at the time the invention was made, to combine the teachings of Nelson with the teachings of Geary for the same reasons as stated above in claim 7.

In regard to claim 14, Nelson and Geary teach all of the limitations of claim 12 as discussed above. In addition, Nelson teaches digitally merging a group of frames from one of said left eye stream or said right eye stream into a single frame (Nelson paragraph 36 noting left and right view images preferably are combined in the binocular lens assembly using a shutter so that the zoom lens assembly preferably receives a single stream of optical images).
It would have been obvious, for a person having ordinary skill in the art at the time the invention was made, to combine the teachings of Nelson with the teachings of Geary for the same reasons as stated above in claim 7.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (U.S. Publication No. 2002/0009137), hereinafter referred to as Nelson, in view of Sullivan et al. (U.S. Publication No. 2007/0279415), hereinafter referred to as Sullivan.

In regard to claim 13, Nelson teaches all of the limitations of claim 10 as discussed above. However, Nelson does not expressly disclose projecting said interleaved stereoscopic streams without a frame buffer.
projecting said interleaved stereoscopic streams without a frame buffer (Sullivan Fig. 2 showing that there is no frame buffer being used in the process of projecting the stereoscopic images).
It would have been obvious, for a person having ordinary skill in the art at the time the invention was made, to combine the teachings of Nelson with the teachings of Sullivan because the teachings of Nelson include the creation and broadcasting of a 3D stream from a pair of 2D complimentary video streams. The teachings of Sullivan include rendering a 3D image from a 2D image and a second 2D image that is complimentary to the first 2D image. Thus, modified to incorporate the teachings of Sullivan, the teachings of Nelson include all of the limitations of claim 13.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nelson et al. (U.S. Publication No. 2002/0009137), hereinafter referred to as Nelson, in view of Geary et al. (U.S. Patent No. 4,577,103), hereinafter referred to as Geary, in further view of Iue et al. (U.S. Patent No. 5,717,415), hereinafter referred to as Iue.

In regard to claim 15, Nelson and Geary teach all of the limitations of claim 14 as discussed above. However, Nelson and Geary do not expressly disclose combining three sequential frames into a single frame; and deleting the next three sequential frames to produce 24 frames. 
In the same field of endeavor, Iue teaches combining sequential frames into a single frame, and deleting frames to produce a specific frame rate (Iue column 3, lines 18-34; and Iue column 14, line 63 to column 15 line 45). 
However, Iue does not expressly disclose producing 24 frames. 
It would have been obvious, for a person having ordinary skill in the art, to produce 24 frames with the systems and apparatuses taught by Iue, because Iue speaks of using a predetermined number of fields or frames with the 2D/3D image converter, and one of ordinary skill in the art could make the design choice of 24 frames, as 24 fps is a frame rate that is commonly used in the art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488